DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Dependent Claims 8, 10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Obviousness Double Patenting, Claim Objections, and the 35 USC §103 rejections.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of the U.S. Patent No. 11,232,873.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-20 of the instant application and claims 1-14 of the U.S. Patent No. 11,232,873 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 11,232,873.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 11,232,873.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 11,232,873 is that the claims of the instant application are broader to the claims of the U.S. Patent No. 11,232,873.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of the U.S. Patent No. 11,232,873.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 11 of the instant application and claim 8 of the U.S. Patent No. 11,232,873 is that the method claims of the instant application are broader to the method claims of the U.S. Patent No. 11,232,873.

Claims Comparison Table
Instant Application:
17/546,225
U.S. Patent No. 11,232,873 B1
(common inventive entity and assignee)
Claim 1:
A computing system, comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: obtain sensor readings from sensors associated with a first home and a plurality of second homes; determine a set of prioritized maintenance items for the first home based on comparing sensor readings from sensors associated with the plurality of second homes to identify and rank maintenance items; detect one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first home; and output a live home score for the first home based on detecting the one or more maintenance events.

Claim 1:
A computing device, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: obtain sensor readings from a plurality of sensors associated with a plurality of homes; receive, from a first device associated with a first one of the plurality of homes, a request for a live home score; determine, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determine a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; send the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detect one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and output an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 2:
The computing system of claim 1, wherein the sensors comprise at least one of: a water flow meter, a home alarm sensor, a water leak sensor, an electric power consumption meter, or a door and window sensor.
Claim 2:
The computing device of claim 1, wherein the at least one sensor comprises one of: a water flow meter, a home alarm sensor, a water leak sensor, an electric power consumption meter, or a door and window sensor. 
Claim 3:
The computing system of claim 1, wherein the live home score for the first home represents a score that is relative to live home scores for the plurality of second homes.
Claim 3:
The computing device of claim 1, wherein the live home score for the first one of the plurality of homes represents a score that is relative to the live home scores for the at least one second one of the plurality of homes.
Claim 4:
The computing system of claim 1, wherein the live home score for the first home is determined based on first sensor readings from sensors associated with the first home, second sensor readings from the sensors associated with the plurality of second homes, and geographic location data associated with the first home. 

Claim 4:
The computing device of claim 1, wherein the live home score for the first one of the plurality of homes is determined based on the first sensor readings, the second sensor readings, and geographic location data associated with the first one of the plurality of homes.
Claim 5:
The computing system of claim 4, wherein the first sensor readings are obtained from first sensors and the second sensor readings are obtained from second sensors corresponding to the first sensor.

Claim 1:
A computing device, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: obtain sensor readings from a plurality of sensors associated with a plurality of homes; receive, from a first device associated with a first one of the plurality of homes, a request for a live home score; determine, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determine a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; send the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detect one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and output an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 6:
The computing system of claim 1, wherein the instructions, when executed, further configure the processor to identify the plurality of second homes based on determining that the second homes satisfy one or more similarity criteria with respect to the first home.
Claim 5:
The computing device of claim 1, wherein the instructions, when executed, further configure the processor to identify the at least one second one of the plurality of homes based on determining that the at least one second one of the plurality of homes satisfy one or more similarity criteria with respect to the first one of the plurality of homes.
Claim 7:
The computing system of claim 1, wherein the instructions, when executed, further configure the processor to receive, from a device associated with the first home, a request for the live home score and wherein the live home score is outputted responsive to receiving the request.
Claim 1:
A computing device, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: obtain sensor readings from a plurality of sensors associated with a plurality of homes; receive, from a first device associated with a first one of the plurality of homes, a request for a live home score; determine, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determine a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; send the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detect one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and output an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 8:
The computing system of claim 7, wherein the instructions, when executed, further configure the processor to send the live home score and a message indicating at least a subset of the set of the prioritized maintenance items as maintenance recommendations to the device associated with the first home.

Claim 1:
A computing device, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: obtain sensor readings from a plurality of sensors associated with a plurality of homes; receive, from a first device associated with a first one of the plurality of homes, a request for a live home score; determine, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determine a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; send the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detect one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and output an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 9:
The computing system of claim 1, wherein the set of the prioritized maintenance items is determined based on at least one of weather data for a geographic region associated with the first home or utility usage data associated with the first home.
Claim 6:
The computing device of claim 1, wherein the set of the prioritized maintenance items is determined based on at least one of weather data for a geographic region associated with the first one of the plurality of homes or utility usage data associated with the first one of the plurality of homes.
Claim 10:
The computing system of claim 1, wherein the instructions, when executed, further configure the processor to: determine a set of utility usage recommendation items for the first home based on the sensor readings from the sensors associated with the plurality of second homes; and send, to a first device associated with the first home, a message indicating at least a subset of the set of the utility usage recommendation items.
Claim 7:
The computing device of claim 1, wherein the instructions, when executed, further configure the processor to: determine a set of utility usage recommendation items for the first one of the plurality of homes based on the second sensor readings; and send, to the first device associated with the first one of the plurality of homes, a message indicating at least a subset of the set of the utility usage recommendation items.
Claim 11:
A processor-implemented method, comprising: obtaining sensor readings from sensors associated with a first home and a plurality of second homes; determining a set of prioritized maintenance items for the first home based on comparing sensor readings from sensors associated with the plurality of second homes to identify and rank maintenance items; detecting one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first home; and outputting a live home score for the first home based on detecting the one or more maintenance events.
Claim 8:
A processor-implemented method, comprising: obtaining sensor readings from a plurality of sensors associated with a plurality of homes; receiving, from a first device associated with a first one of the plurality of homes, a request for a live home score; determining, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determining a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; sending the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detecting one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and outputting an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 12:
The method of claim 11, wherein the sensors comprise at least one of: a water flow meter, a home alarm sensor, a water leak sensor, an electric power consumption meter, or a door and window sensor.
Claim 9:
The method of claim 8, wherein the at least one sensor comprises one of: a water flow meter, a home alarm sensor, a water leak sensor, an electric power consumption meter, or a door and window sensor.
Claim 13:
The method of claim 11, wherein the live home score for the first home represents a score that is relative to live home scores for the plurality of second homes.
Claim 10:
The method of claim 8, wherein the live home score for the first one of the plurality of homes represents a score that is relative to the live home scores for the at least one second one of the plurality of homes.
Claim 14:
The method of claim 11, wherein the live home score for the first home is determined based on first sensor readings from sensors associated with the first home, second sensor readings from the sensors associated with the plurality of second homes, and geographic location data associated with the first home.
Claim 11:
The method of claim 8, wherein the live home score for the first one of the plurality of homes is determined based on the first sensor readings, the second sensor readings, and geographic location data associated with the first one of the plurality of homes.
Claim 15:
The method of claim 14, wherein the first sensor readings are obtained from first sensors and the second sensor readings are obtained from second sensors corresponding to the first sensor.
Claim 8:
A processor-implemented method, comprising: obtaining sensor readings from a plurality of sensors associated with a plurality of homes; receiving, from a first device associated with a first one of the plurality of homes, a request for a live home score; determining, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determining a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; sending the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detecting one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and outputting an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 16:
The method of claim 15, further comprising identifying the plurality of second homes based on determining that the second homes satisfy one or more similarity criteria with respect to the first home.
Claim 12:
The method of claim 8, further comprising identifying the at least one second one of the plurality of homes based on determining that the at least one second one of the plurality of homes satisfy one or more similarity criteria with respect to the first one of the plurality of homes.
Claim 17:
The method of claim 11, further comprising receiving, from a device associated with the first home, a request for the live home score and wherein the live home score is outputted responsive to receiving the request.
Claim 8:
A processor-implemented method, comprising: obtaining sensor readings from a plurality of sensors associated with a plurality of homes; receiving, from a first device associated with a first one of the plurality of homes, a request for a live home score; determining, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determining a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; sending the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detecting one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and outputting an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 18:
The method of claim 17, further comprising sending the live home score and a message indicating at least a subset of the set of the prioritized maintenance items as maintenance recommendations to the device associated with the first home.
Claim 8:
A processor-implemented method, comprising: obtaining sensor readings from a plurality of sensors associated with a plurality of homes; receiving, from a first device associated with a first one of the plurality of homes, a request for a live home score; determining, based on first sensor readings for at least one sensor associated with the first one of the plurality of homes and second sensor readings from the corresponding sensor of the plurality of sensors associated with at least a second one of the plurality of homes, the live home score for the first one of the plurality of homes; determining a set of prioritized maintenance items for the first one of the plurality of homes based on comparing select ones of the second sensor readings to identify and rank maintenance items; sending the live home score and a message indicating at least a subset of the set of prioritized maintenance items as maintenance recommendations to the first device associated with the first one of the plurality of homes; detecting one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first one of the plurality of homes; and outputting an updated live home score for the first one of the plurality of homes based on the detecting.
Claim 19:
The method of claim 11, wherein the set of the prioritized maintenance items is determined based on at least one of weather data for a geographic region associated with the first home or utility usage data associated with the first home.
Claim 13:
The method of claim 8, wherein the set of the prioritized maintenance items is determined based on at least one of weather data for a geographic region associated with the first one of the plurality of homes or utility usage data associated with the first one of the plurality of homes.
Claim 20:
The method of claim 11, further comprising: determining a set of utility usage recommendation items for the first home based on the sensor readings from the sensors associated with the plurality of second homes; and sending, to a first device associated with the first home, a message indicating at least a subset of the set of the utility usage recommendation items.
Claim 14:
The method of claim 8, further comprising: determining a set of utility usage recommendation items for the first one of the plurality of homes based on the second sensor readings; and sending, to the first device associated with the first one of the plurality of homes, a message indicating at least a subset of the set of the utility usage recommendation items.



Claim Objections

Claims 4 and 14 are objected to because of the following informalities: lack of terminology consistency

Claim 4, line 2, recites “from sensors associated with the first home” and should be changed to -- from the sensors associated with the first home --.
Similar changes are suggested for subsequent claims. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (9,947,202, hereinafter Moon) in view of Allen et al. (2016/0104250, hereinafter Allen).

Regarding claim 1, Moon discloses a computing system (Moon discloses the computing system) (Moon, col. 16, lines 3-19), comprising:
a processor (Moon discloses the processing element) (Moon, col. 5, line 57); and
a memory (Moon discloses that the sensors include communication hardware that allows the sensor to communicate with the central hub located within the house) (Moon, col. 5, line 40-56) coupled to the processor, the memory storing instructions that, when executed, configure the processor to:
obtain sensor readings from sensors associated with a first home and a plurality of second homes (Moon discloses that the sensors 12 communicate with the central hub and records event data, whenever activity occurs (obtain sensor readings)) (Moon, col. 4, lines 22-43); and 
output a live home score for the first home based on detecting the one or more events (Moon discloses that the processing element 22 determines a data receipt pattern (live home score) based on the event data that is optimized to improve tracking and assessment of an event or possible event) (Moon, col. 6, lines 30-51).
Moon does not explicitly disclose determine a set of prioritized maintenance items for the first home based on comparing sensor readings from sensors associated with the plurality of second homes to identify and rank maintenance items; detect one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first home; and output a live home score for the first home based on detecting the one or more maintenance events.
In analogous art, Allen teaches determine a set of prioritized maintenance items for the first home based on comparing sensor readings from sensors associated with the plurality of second homes to identify and rank maintenance items (Allen discloses that the maintenance manager 308 evaluates the list of all urgent and essential repairs that may be contained in the maintenance profile to prioritize such repairs based on the insurance policy, other product, or service contract) (Allen, para. 64);
detect one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first home (Allen discloses that the insured property analyzer 306 conducts an analysis to identify certain preventative or maintenance and/or repairs to the structure of an insured property 300 based on the compared measurements before and after) (Allen, para. 58-59); and 
output a live home score for the first home based on detecting the one or more maintenance events (Allen discloses that the insured property analyzer 306 conducts an analysis to identify certain preventative or maintenance and/or repairs to the structure of an insured property 300 based on the compared measurements before and after (live home score)) (Allen, para. 58-59).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Allen related to determine the live home score based on the first sensor readings and second sensor readings, detect one or more maintenance items; and output a live home score for the first home and to combine with Moon in order to enhance the efficiency of determining which sensors to analyze and to determine the maintenance and/or repair recommendations (Allen, para. 43, 45).

Regarding claim 2, Moon and Allen discloses the computing system of claim 1, wherein the sensors comprise at least one of: a water flow meter, a home alarm sensor, a water leak sensor, an electric power consumption meter, or a door and window sensor (Moon discloses that the home sensor data includes structural status, wind speed, availability of electricity, presence of water, temperature, pressure, and/or presence of pollutants in the air and/or water, which the home sensor data is analyzed with the reference to the threshold pattern to determine whether a match is present (indicating a catastrophic event has occurred or may have occurred)) (Moon, col. 2, lines 27-45).

Regarding claim 3, Moon and Allen discloses the computing system of claim 1, wherein the live home score for the first home represents a score that is relative to live home scores for the plurality of second homes (Moon discloses that the event thresholds may be set by the processing element 22 by correlating one or more properties (second homes) of event data with one or more event types, where a threshold pattern with reference to a particular collection of sensor(s)) (Moon, col. 7, lines 8-24).

Regarding claim 4, Moon and Allen discloses the computing system of claim 1, wherein the live home score for the first home is determined based on first sensor readings from sensors associated with the first home, second sensor readings from the sensors associated with the plurality of second homes, and geographic location data associated with the first home (Moon discloses that the processing element 22 improves data collection and analysis by also identifying a geographic boundary for an area associated with event data triggering one or more event threshold(s)) (Moon, col. 7, lines 47-67).

Regarding claim 5, Moon and Allen discloses the computing system of claim 4, wherein the first sensor readings are obtained from first sensors and the second sensor readings are obtained from second sensors corresponding to the first sensor (Moon discloses that the sensors 12 communicate with the central hub and records event data, whenever activity occurs (obtain sensor readings)) (Moon, col. 4, lines 22-43).

Regarding claim 6, Moon and Allen discloses the computing system of claim 1, wherein the instructions, when executed, further configure the processor to identify the plurality of second homes based on determining that the second homes satisfy one or more similarity criteria with respect to the first home (Moon discloses that based on the analyzed event data, the processing element 22 configures the sensor(s) to a new configuration and/or parameter/setting (similarity criteria), that will enable the collection of the data required by the data receipt pattern) (Moon, col. 6, line 52 – col. 7, line 7).

Regarding claim 7, Moon and Allen discloses the computing system of claim 1, wherein the instructions, when executed, further configure the processor to receive, from a device associated with the first home, a request for the live home score and wherein the live home score is outputted responsive to receiving the request (Allen discloses that the insured property analyzer 306 may detect an event from the one or more sensors 102 that would require an immediate repair; the maintenance manager 308 configured to provide the insurance policy identification, maintenance profile, preferred vendors identification and/or any other information that may be used in initiating a claim (request)) (Allen, para. 57, 67-68).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Allen related to receiving a request for the live home score and to combine with Moon and Allen in order to enhance the efficiency of determining which sensors to analyze and to determine the maintenance and/or repair recommendations (Allen, para. 43, 45).

Regarding claim 9, Moon and Allen discloses the computing system of claim 1, wherein the set of the prioritized maintenance items is determined based on at least one of weather data for a geographic region associated with the first home (Moon discloses that the processing element 22 access weather data in developing event threshold(s) and/or threshold pattern(s), that may be weather data as event data for comparison with the home sensor event data) (Moon, col. 7, lines 37-46) or utility usage data associated with the first home.

Regarding claim 11, Moon discloses a processor-implemented method, comprising:
obtaining sensor readings from sensors associated with a first home and a plurality of second homes (Moon discloses that the sensors 12 communicate with the central hub and records event data, whenever activity occurs) (Moon, col. 4, lines 22-43); and
outputting a live home score for the first home based on detecting the one or more events (Moon discloses that the processing element 22 determines a data receipt pattern (live home score) based on the event data that is optimized to improve tracking and assessment of an event or possible event) (Moon, col. 6, lines 30-51).
Moon does not explicitly disclose determining a set of prioritized maintenance items for the first home based on comparing sensor readings from sensors associated with the plurality of second homes to identify and rank maintenance items; detecting one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first home; and outputting a live home score for the first home based on detecting the one or more maintenance events.
In analogous art, Allen teaches determining a set of prioritized maintenance items for the first home based on comparing sensor readings from sensors associated with the plurality of second homes to identify and rank maintenance items (Allen discloses that the maintenance manager 308 evaluates the list of all urgent and essential repairs that may be contained in the maintenance profile to prioritize such repairs based on the insurance policy, other product, or service contract) (Allen, para. 64);
detecting one or more maintenance events associated with one or more of the set of the prioritized maintenance items for the first home (Allen discloses that the insured property analyzer 306 conducts an analysis to identify certain preventative or maintenance and/or repairs to the structure of an insured property 300 based on the compared measurements before and after) (Allen, para. 58-59); and
outputting a live home score for the first home based on detecting the one or more maintenance events (Allen discloses that the insured property analyzer 306 conducts an analysis to identify certain preventative or maintenance and/or repairs to the structure of an insured property 300 based on the compared measurements before and after (live home score)) (Allen, para. 58-59).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Allen related to determine the live home score based on the first sensor readings and second sensor readings, detect one or more maintenance items; and output a live home score for the first home and to combine with Moon in order to enhance the efficiency of determining which sensors to analyze and to determine the maintenance and/or repair recommendations (Allen, para. 43, 45).

Regarding claim 12, Moon and Allen discloses the method of claim 11, wherein the sensors comprise at least one of: a water flow meter, a home alarm sensor, a water leak sensor, an electric power consumption meter, or a door and window sensor (Moon discloses that the home sensor data includes structural status, wind speed, availability of electricity, presence of water, temperature, pressure, and/or presence of pollutants in the air and/or water, which the home sensor data is analyzed with the reference to the threshold pattern to determine whether a match is present (indicating a catastrophic event has occurred or may have occurred)) (Moon, col. 2, lines 27-45).

Regarding claim 13, Moon and Allen discloses the method of claim 11, wherein the live home score for the first home represents a score that is relative to live home scores for the plurality of second homes (Moon discloses that the event thresholds may be set by the processing element 22 by correlating one or more properties (second homes) of event data with one or more event types, where a threshold pattern with reference to a particular collection of sensor(s)) (Moon, col. 7, lines 8-24).

Regarding claim 14, Moon and Allen discloses the method of claim 11, wherein the live home score for the first home is determined based on first sensor readings from sensors associated with the first home, second sensor readings from the sensors associated with the plurality of second homes, and geographic location data associated with the first home (Moon discloses that the processing element 22 improves data collection and analysis by also identifying a geographic boundary for an area associated with event data triggering one or more event threshold(s)) (Moon, col. 7, lines 47-67).

Regarding claim 15, Moon and Allen discloses the method of claim 14, wherein the first sensor readings are obtained from first sensors and the second sensor readings are obtained from second sensors corresponding to the first sensor (Moon discloses that the sensors 12 communicate with the central hub and records event data, whenever activity occurs (obtain sensor readings)) (Moon, col. 4, lines 22-43).

Regarding claim 16, Moon and Allen discloses the method of claim 15, further comprising identifying the plurality of second homes based on determining that the second homes satisfy one or more similarity criteria with respect to the first home (Moon discloses that based on the analyzed event data, the processing element 22 configures the sensor(s) to a new configuration and/or parameter/setting (similarity criteria), that will enable the collection of the data required by the data receipt pattern) (Moon, col. 6, line 52 – col. 7, line 7).

Regarding claim 17, Moon and Allen discloses the method of claim 11, further comprising receiving, from a device associated with the first home, a request for the live home score and wherein the live home score is outputted responsive to receiving the request (Allen discloses that the insured property analyzer 306 may detect an event from the one or more sensors 102 that would require an immediate repair; the maintenance manager 308 configured to provide the insurance policy identification, maintenance profile, preferred vendors identification and/or any other information that may be used in initiating a claim) (Allen, para. 57, 67-68).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Allen related to receiving a request for the live home score and to combine with Moon and Allen in order to enhance the efficiency of determining which sensors to analyze and to determine the maintenance and/or repair recommendations (Allen, para. 43, 45).

Regarding claim 19, Moon and Allen discloses the method of claim 11, wherein the set of the prioritized maintenance items is determined based on at least one of weather data for a geographic region associated with the first home (Moon discloses that the processing element 22 access weather data in developing event threshold(s) and/or threshold pattern(s), that may be weather data as event data for comparison with the home sensor event data) (Moon, col. 7, lines 37-46) or utility usage data associated with the first home.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
11/16/2022